Citation Nr: 0118395	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-04 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD) with major depressive 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  

On March 9, 1998, the veteran's claim for compensation 
benefits for PTSD was received by the Department of Veterans 
Affairs (VA) Regional Office (RO).  By a May 1999 decision, 
the RO granted service connection for PTSD with major 
depressive disorder and assigned a 10 percent rating for the 
disability.  In March 2000, the RO assigned a 30 percent 
disability rating for the disability.  In October 2000, the 
RO assigned a 50 percent disability rating.  Each rating 
action was based on an effective date of March 9, 1998, the 
date of receipt of the veteran's initial claim for benefits.  

At the hearing at the RO in May 2001, there was testimony to 
the effect that the veteran was unemployed.  However, it was 
determined that his unemployability was due to physical 
disability and not the service connected psychiatric 
disability.  The representative made it clear that there was 
no claim for a total disability rating due to unemployability 
being pursued currently.  The only matter before the Board at 
this time is the issue of the veteran's entitlement to an 
increased rating for his service connected psychiatric 
disability.  


REMAND

During the May 2001 hearing, the representative requested a 
delay in the decision until the veteran has an opportunity to 
meet with two mental health professionals, visits which were 
scheduled for mid August.  The veteran testified that he 
received VA outpatient treatment weekly.  He further 
testified that he has been in receipt of disability benefits 
from the Social Security Administration (SSA) for the last 5 
or 6 years.  Although he testified that he had been awarded 
social security benefits due to physical disability, those 
records may be still be pertinent to the current claim for an 
increased rating for his psychiatric disability and should be 
obtained.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Moreover, VA's statutory duty to 
assist the veteran includes the obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  See Bell v. Derwinski, 2 Vet.App. 
611 (1992); Ivey v. Derwinski, 2 Vet.App. 320 (1992); 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  

The action requested herein is further deemed warranted 
because, effective November 20, 2000, a new law was 
promulgated, the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) which, in 
effect, amends the law relating to the duty to assist, and 
the need for notice to the veteran concerning searching for 
and obtaining records, substantiating claims, and completing 
an application for benefits.  The law also eliminated, in 
essence, the need to establish that a claim was well 
grounded.  The law applies to all claims such as this one 
that were pending on the date of enactment.  Pursuant to the 
VCAA, there is now an expanded duty to assist veterans with 
their claims.  

In view of these circumstances, the veteran's case is 
REMANDED to the RO for the following action:

1.  The RO should contact SSA and request 
a copy of the decision and all the 
records upon which the determination was 
based in the award of disability 
benefits.  

2.  The veteran should be requested to 
provide a list of all medical treatment 
and/or examinations that he has received 
since the hearing on appeal in May 2001, 
both private and by the VA, in order to 
ensure that his medical records are 
complete.  The RO should attempt to 
obtain all private records from the 
sources reported by the veteran and 
ensure that all VA records have been 
obtained, especially any for August 2001.  

3.  Thereafter, the RO should take all 
appropriate action regarding any other 
matter that remains for consideration 
based on the developmental action 
requested herein.  All action by the RO 
must be in compliance with the Veterans 
Claims Assistance Act of 2000.  After the 
claim has been readjudicated, and if any 
matter is not resolved to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


